Citation Nr: 0904759	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1980.  The Veteran died in February 1996, and the appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

By way of background, the Appellant's claim was last remanded 
for further development by a June 2006 Board decision.  The 
AMC completed the requested development, and because the 
benefit sought on appeal was denied, the claim was returned 
to the Board.  However, because the appellant contends that 
the cause of the Veteran's death should be presumptively 
service-connected due to his in-service herbicide exposure, a 
temporary stay was placed on the adjudication of the 
appellant's claim until the litigation before the Court of 
Appeals for Veterans Claims involving this issue was 
resolved.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
In light of its recent resolution, the stay has been lifted, 
and the appellant's claim is now ripe for consideration.


FINDINGS OF FACT

1.  The Veteran died in February 1996, and the Veteran's 
death certificate lists the cause of his death as carcinoma 
of the lung.  No other significant conditions were noted as 
contributing to the Veteran's death.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  Carcinoma of the lung was not shown for years after 
service and is not medically linked to service.

4.  The evidence fails to reflect that the Veteran had 
service in Vietnam.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in May 2004, which informed the appellant 
of the evidence necessary to substantiate a DIC claim for a 
non-service connected condition, as the Veteran had no 
service-connected disabilities at the time of his death.  The 
appellant's hearing testimony reflects an understanding of 
the criteria necessary for establishing service connection 
for the Veteran's cause of death, including presumptive 
service connection based upon herbicide exposure, and the 
appellant has been represented by a Service Organization 
throughout the claims process.  Accordingly, the Board 
concludes that any notice errors are harmless.

Turning next to the VA's duty to assist, the Veteran's 
private treatment and service medical records have been 
obtained, as well as the logs of the two Naval ships that the 
Veteran served upon during the Vietnam Era.  Additionally, 
the appellant testified at a hearing before the undersigned 
Veterans Law Judge.  

Under these circumstances, the Board may proceed to a 
decision on this claim.  

II.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing disability in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See id.

The Veteran died in February 1996, and his cause of death is 
noted on his death certificate as carcinoma of the lung.  At 
the time of his death, the Veteran was not service connected 
for any disability.  The appellant contends that she is 
entitled to service connection for the cause of the Veteran's 
death based on the theory of presumptive service connection 
for lung cancer for veterans who had herbicide exposure while 
serving in the Republic of Vietnam.  

The Veteran's service medical records contain no treatment 
for a lung condition while in service nor any notation of a 
lung condition at separation.  At her Board hearing, the 
appellant testified that the Veteran did not seek treatment 
for any lung problems until approximately five years before 
his death, and the first evidence of record of the Veteran's 
lung condition is in January 1996, two months before his 
death.  Additionally, there is no medical opinion of record 
linking the Veteran's cause of death to service, and the 
Veteran's private treatment records reflect that the Veteran 
had smoked three to four packs of cigarettes a day for 
approximately 45 years prior to his death.  Accordingly, 
because there is no evidence that the Veteran was treated for 
or manifested a lung condition while in service nor evidence 
of a lung condition until many years after service, direct 
service connection for the cause of the Veteran's death is 
not warranted.  

However, service connection for certain disabilities, 
including lung cancer, may be granted based on exposure to 
certain herbicide agents, even though there is no record of 
such disease during service, if the disease manifest to a 
compensable degree anytime after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Presumptive 
service connection based on herbicide exposure during the 
Vietnam Era requires "a service member's presence at some 
point on the landmass or the inland waters of Vietnam."  See 
Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (stating 
that a veteran claiming exposure to herbicides while his 
Naval ship traveled near the Vietnamese coast is not entitled 
to the benefit of the presumptions set forth in 38 U.S.C.A. 
§ 1116, which are limited to those who "served in the 
Republic of Vietnam").

The Veteran's personnel records reflect that he received the 
Republic of Vietnam Campaign Medal and the Vietnam Service 
Medal; however, these awards (nor the Veteran's Navy 
personnel records) do not affirmatively reflect that the 
Veteran served in the Republic of Vietnam.  His records do 
reflect that he served on both the U.S.S. Constellation and 
the U.S.S. Coral Sea during his Vietnam Era service.  
Accordingly, in order to ascertain whether the Veteran did 
indeed have service in Vietnam, the RO obtained the command 
histories of the U.S.S. Constellation and a portion of the 
deck logs of the U.S.S. Coral Sea for the Veteran's periods 
of service aboard those two vessels.  (A letter from the 
National Archives and Records Administration reflects their 
review of all of the relevant deck logs of the U.S.S. Coral 
Sea; however, only a portion of the deck logs were forwarded 
to the RO.)  However, the administrative records from those 
vessels do not reflect that they were ever in port in Vietnam 
during the Veteran's service.  Accordingly, because the 
evidence fails to show that the Veteran had service in 
Vietnam, presumptive service connection for the Veteran's 
cause of death is denied.

Given the foregoing, the evidence does not show the onset of 
the Veteran's lung cancer until many years after service, and 
the Veteran does not have the requisite service for 
presumptive service connection based on herbicide exposure.  
Therefore, a basis upon which to establish service connection 
for the cause of the Veteran's death has not been presented, 
and the appeal is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


